I concur in the conclusion reached upon the facts. I do not agree to the proposition that the evidence to establish suicide reaches the degree of intensity required in criminal cases to establish guilt by circumstantial evidence, nor do I hold it essential that it should do so in order to make out the defense. I agree to the disposition made of other points.
Reversed and remanded.
Chief Justice Garrett did not sit in this case, and a former opinion by him in the cause was set aside because of his disqualification.